DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 6/9/2021. Claims 1-3, 5-9, 11-12, 14-18, 20 are pending.

Claim Rejections - 35 USC § 101
The 101 rejection of the claims are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 11-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 20140226131 A1) in view of Scavezze (US 20140125574 A1).

Regarding claim 1, Lopez discloses: a method for user authentication, the method comprising:
rendering, by a server (0086, 96: use of client-server architecture, 0032: web server) to a user on a computing device, a graphical user interface that displays a plurality of objects in random motion (fig.7, 0053, 0046);
determining, by the server based on a set of factors, a plurality of confidence scores for a sequential selection of the plurality of objects performed by the user such that a confidence score of the plurality of confidence scores corresponds to a selection of an object of the plurality of objects (0044: determining, a plurality of confidence scores Mi corresponding to the confidence that a gaze movement corresponds to each of the object movements, this matching being determined a plurality of times corresponding to the digits of the PIN);
authenticating, by the server, the user based on the plurality of confidence scores (fig.7:726, 744: user is authenticated based on the plurality of objects for each step for the plurality of steps); and
changing, by the server, an existing way of movement of objects that are yet to be selected (0045-46), when an aggregate of one or more confidence scores corresponding to one or more objects that are selected from the plurality of objects is indicates lack of certainty (0043-45: when considering the aggregate of confidence scores for the items displayed, movement of objects is changed when the aggregate of the confidence scores indicates uncertainty), wherein the movement of the objects that are yet to be selected is changed in a predetermined way (0045-46: modifying movement patterns of the yet-to-be-selected PIN numbers in some way as predetermined by the algorithm).
Lopez does not expressly disclose: wherein the lack of certainty is indicated by the aggregate being less than a threshold value, i.e., Lopez does not explicitly declare the calculation of an aggregate score and a threshold.
Scavezze discloses: wherein the lack of certainty is indicated by the aggregate being less than a threshold value (fig.5:512, 0036-37: use of an aggregate confidence score and a threshold to determine, based on various contextual factors, the correct branch to take).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Lopez by incorporating the confidence metric of Scavezze. Both concern the art of target selection, and the incorporation would have improved the robustness of the method by allowing the factoring and considering of other factors such as sensor properties (0036).

Regarding claim 2, Lopez modified by Scavezze discloses the method of claim 1, as described above. Lopez modified by Scavezze further discloses: recording, by the server, over a period of time test data of the user; and training the server to authenticate the user based on the test data of the user (fig.7:728-744: calibrating over a period of time user data in order to perform authentication 706-726).

Regarding claim 3, Lopez modified by Scavezze discloses the method of claim 2, as described above. Lopez modified by Scavezze further discloses: wherein the test data of the user is associated with one or more sequential selections performed by the user over the period of time (fig.7:728-744: sequential selections of PIN data 0043-45).

Regarding claim 5, Lopez modified by Scavezze discloses the method of claim 1, as described above. Lopez modified by Scavezze further discloses: extracting, by the server, based on the set of factors, data points associated with the sequential selection of the plurality of objects (0043-45: PIN data points, motion and confidence data points; fig.7:728-744: calibration data points).

Regarding claim 6, Lopez modified by Scavezze discloses the method of claim 1, as described above. Lopez modified by Scavezze further discloses: wherein the set of factors includes a path traced by the user to connect a previously selected object to the selected object (0043: path of eye including path attributes, e.g., direction, velocity).

Regarding claim 7, Lopez modified by Scavezze discloses the method of claim 1, as described above. Lopez modified by Scavezze further discloses: wherein the set of factors includes positions of the selected object and remaining objects that are yet to be selected from the plurality of objects with respect to a previously selected object (0042: consideration of the positions of the various objects, including the selected and yet to be selected object).

Regarding claim 8, Lopez modified by Scavezze discloses the method of claim 1, as described above. Lopez modified by Scavezze further discloses: wherein the set of factors includes speeds of the selected object and remaining objects that are yet to be selected from the plurality of objects (0043: speed Vi of all the objects including selected and yet-to-be selected object).

Regarding claim 9, Lopez modified by Scavezze discloses the method of claim 1, as described above. Lopez modified by Scavezze further discloses: wherein the set of factors includes a time duration for selecting the object (0043: frame window W for calculating various velocity, position, etc. metrics constitute a time duration).

Claims 11, 14-18 disclose systems analogous to the above methods and are hence rejected under the same rationale.

Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 20140226131 A1) in view of Scavezze (US 20140125574 A1) in view of Kairi (US 20190312861 A1).

	Regarding claim 20, Lopez in view of Scavezze discloses the method of claim 1, as described above. Scavezze further discloses: receiving, by a server from a computing device, an operation request for an operation initiated by a user (0032: receiving a request from a user of a client device initiated by the user).  
	Lopez in view of Scavezze does not disclose: wherein the operation is a transaction, wherein the transaction is processed when the user is authenticated.
Kairi discloses: wherein the operation is a  transactions (fig.1A-B, 0032: user conducting transaction); wherein the transaction is processed when the user is authenticated (0034).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Lopez modified by Scavezze by incorporating the authentication server technique of Kairi. Both concern the art of user authentication, and the incorporation would have expanded the applicability of the method by, according to Kairi, allowing deployment in Point of Sale (POS) and ATM type transactions (0025-26, 0032-33).

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, Applicant argued that the art of record, and Hillis and Kiari in particular, do not disclose the amended subject matter. However, Applicant’s arguments are moot in view of the new art applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahmad (US 20160203308 A1) discloses a technique of user authentication based on user- configurable randomly moving objects, see fig.3.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Primary Examiner, Art Unit 2143